Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the arguments filed on 07/12/2021. Claims 1, 2, 4-7, 9 and 12 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raychev US 20150168161 A1, Myers US 10444763 B2, KR20140121780A, and Frederic AU 2009264278 A1.
Regarding claim 1, Raychev teaches a map matching device which determines a position of a moving object on a map configured with a plurality of links connected to each other on the basis of a position measurement point of the moving object (See Raychev para [0017] “In accordance with various aspects of the subject technology, systems and methods for refining mapping data by finding new paths using a sequence of location signals (e.g., GPS signals) that include location information (e.g., location coordinates) for a mobile device. In some aspects, the sequence of location signals may 
the map matching device comprising a processor configured to: select one or a plurality of first links from the plurality of links on the basis of a first position measurement point and one or a plurality of second links from the plurality of links on the basis of a second position measurement point (see Raychev para [0042] “FIG. 3 is a 
extract a first candidate location located on each of the first link on the basis of the first position measurement point and a second candidate location located on each of the second link on the basis of the second position measurement point (see Raychev [0042] and [0047]);
determine a movement cost for links (See Raychev para [0019] “In one aspect, the route score may be embodied as a confidence value where the candidate route with the highest confidence value may be considered the route most likely taken by the mobile device user. In another aspect, the route score may be embodied as a cost value instead of a confidence value and the candidate route with the lowest cost value may be considered the route most likely taken by the mobile device user. In certain aspects, the various scores, values, and variables used to determine which candidate route a mobile device user most likely traveled are relative to one another and may be adjusted in order to more accurately identify the candidate route most likely traveled.” And See Raychev para [0046] “In order to generate other candidate routes, the routing module 130 may similarly determine transition segments for all other combinations of alignments of the GPS signals. For example, in FIG. 3, GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 345; GPS signal 310 can be aligned with point 330 and GPS signal 320 can be aligned with point 345; or GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 340. An example set of candidate routes that may be generated for these combination of alignments are illustrated in FIG. 5.”). Raychev teaches determining cost for each candidate route that comprises of two points being aligned with each other.
Raychev does not teach for each combination of the first candidate locations and the second candidate locations; estimate a movable distance indicating a maximum distance in which the moving object is able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point 
However, Myers teaches for each combination of the first candidate locations and the second candidate locations; estimate a movable distance indicating a maximum distance in which the moving object is able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point (See Myers col. 8, lines 37-40)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include estimating distance based on speed as disclosed in Myers because the operator would want to know how fast he/she needs to drive in order to reach the desired location.
Neither Raychev nor Myers teach by assuming that the moving object accelerates from a first speed measured at the first position measurement point to a highest speed after the first time and decelerates to a second speed measured at the second position measurement point until the second time
However, KR20140121780A teaches by assuming that the moving object accelerates from a first speed measured at the first position measurement point to a highest speed after the first time and decelerates to a second speed measured at the second position measurement point until the second time (see KR20140121780A page 8 and 9 “The period from the time t1 to the time t3 corresponds to the period of the normal alignment. The time t1 corresponds to the acceleration period in the normal alignment. At time tl, the stage 300 accelerates to the maximum acceleration of the system allowance. The time t2 corresponds to the period of approaching the target point at the highest speed. At the time t2, the stage 300 moves at a constant speed to the maximum allowable speed of the system (Vsys_max). The time t3 corresponds to the deceleration period in the normal alignment. At time t3, the stage 300 decelerates to the maximum deceleration of the system tolerance.”);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include the feature of having an object accelerating from a first speed to a highest speed and decelerating to a second speed point as taught in KR20140121780A in order to gather accurate navigation information. 
The combination of Raychev, Myers, and KR20140121780A does not teach compare the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judge that the moving object is able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance
And determine the second candidate location included in the first combination in which the moving object is able to move as a position of the moving object on the map with respect to the second position measurement point
However, Frederic teaches compare the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judge that the moving object is able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance(See Frederic pages 11 and 12 “For example, roads 901, 903, 904, 913 are assigned a temporally-variant weight value greater than roads 902, 905, 906 which are assigned a temporally-variant weight value greater than roads 908, 909. The assignment of graduated weights to roads according to their distance from the event 913 gradually discourages the inclusion of those roads into routes, unless it is necessary for 15 those roads to be used to arrive at a destination location, such as event 913. For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost.” And page 9 and 10 “Similarly, a weight of a road in the map data may change as a function of time. Continuing to refer to the example temporally-variable map data shown in Figure 6, at a time between to and t 1 , a user utilising a navigation device 200 having stored 30 therein the map data illustrated in Figure 6 operates the navigation device 200 to determine a route from a start location A to a destination location D. According to user preference information stored in the navigation device 200, the determined route is to be the fastest route from A to D, although it may be realised that the user preferences may indicate that other routes are desired e.g. the shortest route, route excluding certain 35 types of road etc. The route determined by the navigation device comprises roads 601 and 602. Road 602 is included in the determined route in preference to roads 603 and WO 2009/156426 PCT/EP2009/057878 17 604, which could also be used to reach location D from intermediate location B, via location C, due to it being faster (according to the user's preference) to reach location D from location B than using roads 603 and 604.”);
And determine the second candidate location included in the first combination in which the moving object is able to move as a position of the moving object on the map with respect to the second position measurement point (see Frederic page 9 and 10 “Similarly, a weight of a road in the map data may change as a function of time. Continuing to refer to the example temporally-variable map data shown in Figure 6, at a time between to and t 1 , a user utilising a navigation device 200 having stored 30 therein the map data illustrated in Figure 6 operates the navigation device 200 to determine a route from a start location A to a destination location D. According to user preference information stored in the navigation device 200, the determined route is to be the fastest route from A to D, although it may be realised that the user preferences may indicate that other routes are desired e.g. the shortest route, route excluding certain 35 types of road etc. The route determined by the navigation device comprises roads 601 and 602. Road 602 is included in the determined route in preference to roads 603 and WO 2009/156426 PCT/EP2009/057878 17 604, which could also be used to reach location D from intermediate location B, via location C, due to it being faster (according to the user's preference) to reach location D from location B than using roads 603 and 604.”);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging if the route could be taken as taught in Frederic because a low cost route will help the operator save time.
Regarding claim 4, the combination of Raychev, Myers, KR20140121780A and Frederic teaches the map matching device as disclosed in claim 1, Raychev further teaches wherein the processor is further  (see Raychev para [0052] “Based on the alignment values for each GPS signal and the transition values for each transition segment linking the aligned points, the scoring module 140 may calculate a route score for each candidate route. In one aspect, the route score may be a sum of the alignment values and the transition values. For example, in FIG. 6, the route score for candidate route 560 may be the alignment value for GPS signal 310+the alignment value for GPS signal 320+the transition value for the transition segment linking the two points 330 and 340. More specifically, in an aspect where the alignment value of a GPS signal is equal to 5 minus the distance between the GPS signal and the aligned point and the transition value for a transition segment along a path existing in the mapping data is 0, the route score for candidate route 560 would equal: (5-37)+0+(5+17)=-44.” And para [0053] “At operation 220, based on the route scores for the candidate routes generated by the routing module 130 have been calculated, the map module 145 may identify a user route that represents the route the mobile device user traveled given the GPS signals of the GPS track. For example, if the route score is embodied as a confidence value, then the candidate route with the highest confidence value may be identified as the user route. If the route score is embodied as a cost value, the calculations of the scoring module 140 may be configured to enable the map module 145 to identify the candidate route with the lowest cost value as the user route.”),
Raychev does not teach and determine the second candidate location having the smallest score among the second candidate locations each of which is included in the first combination in which the moving object is able to move as the position of the moving object on the map with respect to the second position measurement point 
However, Frederic teaches and determine the second candidate location having the smallest score among the second candidate locations each of which is included in the first combination in which the moving object is able to move as the position of the moving object on the map with respect to the second position measurement point (see Frederic “For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost. The same route during the event may include roads 905, 902 or other roads having an even lower associated cost. In this way, the assignment of weights to roads correspondingly closer to the event 913 has the effect of 25 reducing passing traffic in the locality of the event 913.”)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the map matching device as taught in Raychev to include determining a second candidate location having a small score among the second candidate locations as disclosed in Frederic in order to save time.
Regarding claim 5, the combination of Raychev, Frederic, and Myer teaches a map matching device as taught in claim 1, Raychev further teaches a map matching system comprising: a client that measures a position of a moving object as a position measurement point; a position measurement point collecting section that collects the position measurement point measured by the client; (See Raychev para [0017] above, and FIG. 1).
Regarding claim 6, Raychev teaches a map matching method of determining a position of a moving object on a map configured with a plurality of links connected to each other on the basis of a position measurement point of the moving object, the map matching method comprising steps of (See Raychev para [0017] “In accordance with various aspects of the subject technology, systems and methods for refining mapping data by finding new paths using a sequence of location signals (e.g., GPS signals) that include location information (e.g., location coordinates) for a mobile device. In some aspects, the sequence of location signals may be a global positioning system (GPS) track. A GPS track is an ordered set of GPS signals that includes location information (e.g., GPS coordinates) received from a mobile device of a user. For example, as a mobile device user moves from one location to another, the mobile device may transmit a series of GPS signals in a particular order that may be used to identify the route that the user traveled. In one aspect, a GPS signal may also be associated with a time (e.g., a timestamp) that indicates a time that the GPS signal was sent or received. The times associated with GPS signals may be used to place the GPS signals in proper order or to filter out unreliable GPS tracks.” And para [0047] “FIG. 5 is a conceptual representation 500 of candidate routes, in accordance with one aspect of the subject technology. One candidate route 560 is represented by GPS signal 310 being aligned to point 330, GPS signal 320 being aligned to point 340, and transition segment from point 330 to point 340. Another candidate route 570 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 345, and the transition segment linking them. A third candidate route 580 is represented by GPS signal 310 being aligned with point 330, GPS signal 320 being aligned with point 345, and the transition segment linking point 330 to point 345. And a fourth candidate route 590 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 340, and the transition segment from point 335 to point 340.”),
Selecting one or a plurality of first links from the plurality of links on the basis of a first position measurement point and one or a plurality of second links from the plurality of links on the basis of a second position measurement point; (see Raychev para [0042] “FIG. 3 is a conceptual representation 300 of a GPS track, in accordance with one aspect of the subject technology. The GPS track includes a sequence of two GPS signals (a first GPS signal 310 and a second GPS signal 320). The routing module 130 may align GPS signals 310 and 320 to one or more paths in the mapping data that is within a certain range (e.g., 50 meters). For example, GPS signal 310 may be aligned to a point 330 on a path in the mapping data or to a point 335 on another path in the mapping data. GPS signal 320 may be aligned to a point 340 on a path in the mapping data or to a point 345 on another path in the mapping data.”);
extracting a first candidate location located on each of the first link on the basis of the first position measurement point and a second candidate location located on each of the second link on the basis of the second position measurement point (see Raychev [0042] and [0047]);
determining a movement cost for links connecting one of the first candidate locations located on the first link and one of the second candidate locations located on the second link, (See Raychev para [0019] “In one aspect, the route score may be embodied as a confidence value where the candidate route with the highest confidence value may be considered the route most likely taken by the mobile device user. In another aspect, the route score may be embodied as a cost value instead of a confidence value and the candidate route with the lowest cost value may be considered the route most likely taken by the mobile device user. In certain aspects, the various scores, values, and variables used to determine which candidate route a mobile device user most likely traveled are relative to one another and may be adjusted in order to more accurately identify the candidate route most likely traveled.” And See Raychev para [0046] “In order to generate other candidate routes, the routing module 130 may similarly determine transition segments for all other combinations of alignments of the GPS signals. For example, in FIG. 3, GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 345; GPS signal 310 can be aligned with point 330 and GPS signal 320 can be aligned with point 345; or GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 340. An example set of candidate routes that may be generated for these combination of alignments are illustrated in FIG. 5.”). Raychev teaches determining cost for each candidate route that comprises of two points being aligned with each other.
Raychev does not teach for each combination of the first candidate locations and the second candidate locations; estimating a movable distance indicating a maximum distance in which the moving object is able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point
However, Myers teaches for each combination of the first candidate locations and the second candidate locations; estimating a movable distance indicating a maximum distance in which the moving object is able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point (See Myers col. 8, lines 37-40)
…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include estimating distance based on speed as disclosed in Myers because the operator would want to know how fast he/she needs to drive in order to reach the desired location.
Neither Raychev nor Myers teaches by assuming that the moving object accelerates from a first speed measured at the first position measurement point to a highest speed after the first time and decelerates to a second speed measured at the second position measurement point until the second time
However, KR20140121780A teaches by assuming that the moving object accelerates from a first speed measured at the first position measurement point to a highest speed after the first time and decelerates to a second speed measured at the second position measurement point until the second time (see KR20140121780A page 8 and 9 “The period from the time t1 to the time t3 corresponds to the period of the normal alignment. The time t1 corresponds to the acceleration period in the normal alignment. At time tl, the stage 300 accelerates to the maximum acceleration of the system allowance. The time t2 corresponds to the period of approaching the target point at the highest speed. At the time t2, the stage 300 moves at a constant speed to the maximum allowable speed of the system (Vsys_max). The time t3 corresponds to the deceleration period in the normal alignment. At time t3, the stage 300 decelerates to the maximum deceleration of the system tolerance.”);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include the feature of having an object accelerating from a first speed to a highest speed and decelerating to a second speed point as taught in KR20140121780A in order to gather accurate navigation information.
The combination of Raychev, Myers, and KR20140121780A does not teach Comparing the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judging that the moving object is able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance
And determining the second candidate location included in any one of the first combination in which the moving object is able to move, as a position of the moving object on the map with respect to the second position measurement point
However, Frederic teaches Comparing the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judging that the moving object is able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance (See Frederic pages 11 and 12 “For example, roads 901, 903, 904, 913 are assigned a temporally-variant weight value greater than roads 902, 905, 906 which are assigned a temporally-variant weight value greater than roads 908, 909. The assignment of graduated weights to roads according to their distance from the event 913 gradually discourages the inclusion of those roads into routes, unless it is necessary for 15 those roads to be used to arrive at a destination location, such as event 913. For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost.” And page 9 and 10 “Similarly, a weight of a road in the map data may change as a function of time. Continuing to refer to the example temporally-variable map data shown in Figure 6, at a time between to and t 1 , a user utilising a navigation device 200 having stored 30 therein the map data illustrated in Figure 6 operates the navigation device 200 to determine a route from a start location A to a destination location D. According to user preference information stored in the navigation device 200, the determined route is to be the fastest route from A to D, although it may be realised that the user preferences may indicate that other routes are desired e.g. the shortest route, route excluding certain 35 types of road etc. The route determined by the navigation device comprises roads 601 and 602. Road 602 is included in the determined route in preference to roads 603 and WO 2009/156426 PCT/EP2009/057878 17 604, which could also be used to reach location D from intermediate location B, via location C, due to it being faster (according to the user's preference) to reach location D from location B than using roads 603 and 604.”);
And determining the second candidate location included in any one of the first combination in which the moving object is able to move, as a position of the moving object on the map with respect to the second position measurement point (see Frederic page 9 and 10 “Similarly, a weight of a road in the map data may change as a function of time. Continuing to refer to the example temporally-variable map data shown in Figure 6, at a time between to and t 1 , a user utilising a navigation device 200 having stored 30 therein the map data illustrated in Figure 6 operates the navigation device 200 to determine a route from a start location A to a destination location D. According to user preference information stored in the navigation device 200, the determined route is to be the fastest route from A to D, although it may be realised that the user preferences may indicate that other routes are desired e.g. the shortest route, route excluding certain 35 types of road etc. The route determined by the navigation device comprises roads 601 and 602. Road 602 is included in the determined route in preference to roads 603 and WO 2009/156426 PCT/EP2009/057878 17 604, which could also be used to reach location D from intermediate location B, via location C, due to it being faster (according to the user's preference) to reach location D from location B than using roads 603 and 604.”);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging if the route could be taken as taught in Frederic because a low cost route will help the operator save time.
Regarding claim 7, Raychev teaches A non-transitory computer readable medium which records a program causing a computer of a map matching device which determines a position of a moving object on a map configured with a plurality of links connected to each other on the basis of a position measurement point of the moving object (See Raychev para [0017] “In accordance with various aspects of the subject technology, systems and methods for refining mapping data by finding new paths using a sequence of location signals (e.g., GPS signals) that include location information (e.g., location coordinates) for a mobile device. In some aspects, the sequence of location signals may be a global positioning system (GPS) track. A GPS track is an ordered set of GPS signals that includes location information (e.g., GPS coordinates) received from a mobile device of a user. For example, as a mobile device user moves from one location to another, the mobile device may transmit a series of GPS signals in a particular order that may be used to identify the route that the user traveled. In one aspect, a GPS signal may also be associated with a time (e.g., a timestamp) that indicates a time that the GPS signal was sent or received. The times associated with GPS signals may be used to place the GPS signals in proper order or to filter out unreliable GPS tracks.” And para [0047] “FIG. 5 is a conceptual representation 500 of candidate routes, in accordance with one aspect of the subject technology. One candidate route 560 is represented by GPS signal 310 being aligned to point 330, GPS signal 320 being aligned to point 340, and transition segment from point 330 to point 340. Another candidate route 570 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 345, and the transition segment linking them. A third candidate route 580 is represented by GPS signal 310 being aligned with point 330, GPS signal 320 being aligned with point 345, and the transition segment linking point 330 to point 345. And a fourth candidate route 590 is represented by GPS signal 310 being aligned with point 335, GPS signal 320 being aligned with point 340, and the transition segment from point 335 to point 340.”),
to perform steps selecting one or a plurality of first links from the plurality of links on the basis of a first position measurement point and one or a plurality of second links from the plurality of links on the basis of a second position measurement point (see Raychev para [0042] “FIG. 3 is a conceptual representation 300 of a GPS track, in accordance with one aspect of the subject technology. The GPS track includes a sequence of two GPS signals (a first GPS signal 310 and a second GPS signal 320). The routing module 130 may align GPS signals 310 and 320 to one or more paths in the mapping data that is within a certain range (e.g., 50 meters). For example, GPS signal 310 may be aligned to a point 330 on a path in the mapping data or to a point 335 on another path in the mapping data. GPS signal 320 may be aligned to a point 340 on a path in the mapping data or to a point 345 on another path in the mapping data.”);
Extracting a first candidate location located on each of the first link on the basis of the first position measurement point and a second candidate location located on each of the second link on the basis of the second position measurement point (see Raychev [0042] and [0047]);
Determining a movement cost for links connecting one of the first candidate locations located on each of the first link and one of the second candidate locations located on the second link, for each combination of the first candidate locations and the second candidate locations; (See Raychev para [0019] “In one aspect, the route score may be embodied as a confidence value where the candidate route with the highest confidence value may be considered the route most likely taken by the mobile device user. In another aspect, the route score may be embodied as a cost value instead of a confidence value and the candidate route with the lowest cost value may be considered the route most likely taken by the mobile device user. In certain aspects, the various scores, values, and variables used to determine which candidate route a mobile device user most likely traveled are relative to one another and may be adjusted in order to more accurately identify the candidate route most likely traveled.” And See Raychev para [0046] “In order to generate other candidate routes, the routing module 130 may similarly determine transition segments for all other combinations of alignments of the GPS signals. For example, in FIG. 3, GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 345; GPS signal 310 can be aligned with point 330 and GPS signal 320 can be aligned with point 345; or GPS signal 310 can be aligned with point 335 and GPS signal 320 can be aligned with point 340. An example set of candidate routes that may be generated for these combination of alignments are illustrated in FIG. 5.”). Raychev teaches determining cost for each candidate route that comprises of two points being aligned with each other.
Raychev does not teach estimating a movable distance indicating a maximum distance in which the moving object is able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point
However, Myers teaches estimating a movable distance indicating a maximum distance in which the moving object is able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point (See Myers col. 8, lines 37-40)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include estimating distance based on speed as disclosed in Myers because the operator would want to know how fast he/she needs to drive in order to reach the desired location.
Neither Raychev nor Myers teach by assuming that the moving object accelerates from a first speed measured at the first position measurement point to a highest speed after the first time and decelerates to a second speed measured at the second position measurement point until the second time
However, KR20140121780A teaches by assuming that the moving object accelerates from a first speed measured at the first position measurement point to a highest speed after the first time and decelerates to a second speed measured at the second position measurement point until the second time (see KR20140121780A page 8 and 9 “The period from the time t1 to the time t3 corresponds to the period of the normal alignment. The time t1 corresponds to the acceleration period in the normal alignment. At time tl, the stage 300 accelerates to the maximum acceleration of the system allowance. The time t2 corresponds to the period of approaching the target point at the highest speed. At the time t2, the stage 300 moves at a constant speed to the maximum allowable speed of the system (Vsys_max). The time t3 corresponds to the deceleration period in the normal alignment. At time t3, the stage 300 decelerates to the maximum deceleration of the system tolerance.”);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include the feature of having an object accelerating from a first speed to a highest speed and decelerating to a second speed point as taught in KR20140121780A in order to gather accurate navigation information. 
The combination of Raychev, KR20140121780A, and Myers does not teach	Comparing the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judging that the moving object is able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance
And determining the second candidate location included in the first combination in which the moving object is able to move, as a position of the moving object on the map with respect to the second position measurement point
However, Frederic teaches Comparing the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judging that the moving object is able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance (See Frederic pages 11 and 12 “For example, roads 901, 903, 904, 913 are assigned a temporally-variant weight value greater than roads 902, 905, 906 which are assigned a temporally-variant weight value greater than roads 908, 909. The assignment of graduated weights to roads according to their distance from the event 913 gradually discourages the inclusion of those roads into routes, unless it is necessary for 15 those roads to be used to arrive at a destination location, such as event 913. For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost.” And page 9 and 10 “Similarly, a weight of a road in the map data may change as a function of time. Continuing to refer to the example temporally-variable map data shown in Figure 6, at a time between to and t 1 , a user utilising a navigation device 200 having stored 30 therein the map data illustrated in Figure 6 operates the navigation device 200 to determine a route from a start location A to a destination location D. According to user preference information stored in the navigation device 200, the determined route is to be the fastest route from A to D, although it may be realised that the user preferences may indicate that other routes are desired e.g. the shortest route, route excluding certain 35 types of road etc. The route determined by the navigation device comprises roads 601 and 602. Road 602 is included in the determined route in preference to roads 603 and WO 2009/156426 PCT/EP2009/057878 17 604, which could also be used to reach location D from intermediate location B, via location C, due to it being faster (according to the user's preference) to reach location D from location B than using roads 603 and 604.”);
And determining the second candidate location included in the first combination in which the moving object is able to move, as a position of the moving object on the map with respect to the second position measurement point (see Frederic page 9 and 10 “Similarly, a weight of a road in the map data may change as a function of time. Continuing to refer to the example temporally-variable map data shown in Figure 6, at a time between to and t 1 , a user utilising a navigation device 200 having stored 30 therein the map data illustrated in Figure 6 operates the navigation device 200 to determine a route from a start location A to a destination location D. According to user preference information stored in the navigation device 200, the determined route is to be the fastest route from A to D, although it may be realised that the user preferences may indicate that other routes are desired e.g. the shortest route, route excluding certain 35 types of road etc. The route determined by the navigation device comprises roads 601 and 602. Road 602 is included in the determined route in preference to roads 603 and WO 2009/156426 PCT/EP2009/057878 17 604, which could also be used to reach location D from intermediate location B, via location C, due to it being faster (according to the user's preference) to reach location D from location B than using roads 603 and 604.”);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include judging if the route could be taken as taught in Frederic because a low cost route will help the operator save time.
Regarding claim 12, the combination of Raychev, and Frederic teaches the map matching device as taught in claim 4, Raychev further teaches wherein the processor is further configured to: calculate a score of each first candidate location on the basis of a distance between the first position measurement point and the first candidate location related to the first position measurement point (See Raychev para [0048] “After the candidate routes are generated, the scoring module 140 may calculate a route score for each candidate route at operation 215. The route score for each candidate route may be based on an alignment value for each GPS signal in the GPS track and a transition value for the transition segments linking the aligned points.” And [0049] “The alignment value for a GPS signal may be based on the distance from the location coordinates of the GPS signal to the path to which the GPS signal was aligned. For example, FIG. 6 is a conceptual representation 600 of a candidate route 560, in accordance with one aspect of the subject technology. For candidate route 560, the alignment value for GPS signal 310 may be based on the distance 610 from GPS signal 310 to the point 330 that the GPS signal 310 is aligned to (37 meters). Similarly, the alignment value for GPS signal 320 for candidate route 560 may be based on the distance 620 between GPS signal 320 and the point 340 (17 meters). In one aspect, the alignment value may be a predetermined value (e.g., 5 meters or 0 meters) minus the distance. In another aspect, if the distance between the GPS signal and the alignment point is within a short distance of each other (e.g., 5 meters) the scoring module 140 may assume that the difference was caused by slight inaccuracies in the mobile device and assign the alignment value for the GPS signal to be 0”,
And determine the first candidate location having the smallest score among the first candidate locations each of which is included in the first combination in which the moving object is able to move, as the position of the moving object on the map with respect to the first position measurement point (see Raychev para [0019] “In one aspect, the route score may be embodied as a confidence value where the candidate route with the highest confidence value may be considered the route most likely taken by the mobile device user. In another aspect, the route score may be embodied as a cost value instead of a confidence value and the candidate route with the lowest cost value may be considered the route most likely taken by the mobile device user. In certain aspects, the various scores, values, and variables used to determine which candidate route a mobile device user most likely traveled are relative to one another and may be adjusted in order to more accurately identify the candidate route most likely traveled.”.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raychev US 20150168161 A1, Myers US 10444763 B2, KR20140121780A, Frederic AU 2009264278 A1, and further in view of Motoyama US 20100262359 A1.
Regarding claim 2, the combination of Raychev, Myers, KR20140121780A and Frederic teaches the map matching device as disclosed in claim 1, however, the combination of Raychev, Myers, KR20140121780A, and Frederic does not teach wherein the processor is further configured to determine a movement cost for each combination of the first candidate locations and the second candidate locations on the basis of a movement cost table in which the movement cost for the link connecting a certain linkage to another linkage is recorded in advance for each combination of the linkages.
However, Motoyama teaches wherein the processor is further configured to determine a movement cost for each combination of the first candidate locations and the second candidate locations on the basis of a movement cost table in which the movement cost for the link connecting a certain linkage to another linkage is recorded in advance for each combination of the linkages (see Motoyama para [0096] “FIG. 16 is a flow chart showing the overall steps of searching an optimum route in the route search method under the present invention. In step 171, the cost tables as shown in FIGS. 13-15 are created for the virtual links that connect the boundary nodes of administrative regions in the higher layer of map data and physical links of base layer. As noted above, the values in the cost tables are computed based on distances, travel times, and predetermined cost space factors for each virtual link and physical link.” And para [0113] “The processor (CPU) 239 controls the overall operation of the route search method of the present invention by evaluating the costs of virtual links and physical links, establishing total routes by connecting the virtual links, and selecting the most cost effective route.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the device in Raychev to include a cost information table as disclosed in Motoyama because it would help the operator observe different costs before traveling.
Regarding claim 9, the combination of Raychev, Myers, KR20140121780A, Frederic, and Motoryama teaches the map matching device as disclosed in claim 2, Raychev further teaches wherein the processor is further configured to calculate a score of each second candidate location on the basis of a distance between the second position measurement point and the second candidate location related to the second position measurement point (see Raychev para [0052] “Based on the alignment values for each GPS signal and the transition values for each transition segment linking the aligned points, the scoring module 140 may calculate a route score for each candidate route. In one aspect, the route score may be a sum of the alignment values and the transition values. For example, in FIG. 6, the route score for candidate route 560 may be the alignment value for GPS signal 310+the alignment value for GPS signal 320+the transition value for the transition segment linking the two points 330 and 340. More specifically, in an aspect where the alignment value of a GPS signal is equal to 5 minus the distance between the GPS signal and the aligned point and the transition value for a transition segment along a path existing in the mapping data is 0, the route score for candidate route 560 would equal: (5-37)+0+(5+17)=-44.” And para [0053] “At operation 220, based on the route scores for the candidate routes generated by the routing module 130 have been calculated, the map module 145 may identify a user route that represents the route the mobile device user traveled given the GPS signals of the GPS track. For example, if the route score is embodied as a confidence value, then the candidate route with the highest confidence value may be identified as the user route. If the route score is embodied as a cost value, the calculations of the scoring module 140 may be configured to enable the map module 145 to identify the candidate route with the lowest cost value as the user route.”),
Raychev does not teach and determine the second candidate location having the smallest score among the second candidate locations each of which is included in the first combination in which the moving object is able to move as the position of the moving object on the map on the basis of the score with respect to the second position measurement point
However, Frederic teaches and determine the second candidate location having the smallest score among the second candidate locations each of which is included in the first combination in which the moving object is able to move as the position of the moving object on the map on the basis of the score with respect to the second position measurement point (see Frederic “For example, when the navigation device 200 is executing a route determination process to determine a route from a start location to a destination location which would normally partly be proximal to the event 913, such as part of the route running generally past the event on road 903, when considering the temporally-variable map data in which the 20 road 903 has been given a relatively high associated weight due to being within the first perimeter 920, the route planning process may then determine a route avoiding use of the road 903 due to its high cost. The same route during the event may include roads 905, 902 or other roads having an even lower associated cost. In this way, the assignment of weights to roads correspondingly closer to the event 913 has the effect of 25 reducing passing traffic in the locality of the event 913.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the map matching device as taught in Raychev to include determining a second candidate location having a small score among the second candidate locations as disclosed in Frederic in order to save time.
Response to Arguments
The arguments submitted by the applicant have been considered but are not persuasive. In response to the argument that Raychev does not teach “estimate a movable distance indicating a maximum distance in which the moving object is able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point by assuming that the moving object accelerates from a first speed measured at the first position measurement point to a highest speed after the first time and decelerates to a second speed measured at the second position measurement point until the second time;.” However, in KR20140121780A page 8 and 9, the feature as stated is taught. In further response to the argument that Raychev does not teach the feature of “compare the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judge that the moving object is able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance”. However, in Frederic pages 11 and 12, the feature as recited is disclosed. 
Moreover, in response to the argument that Raychev does not teach “determine the second candidate location included in any one of the first combination in which the moving object is able to move, as a position of the moving object on the map with respect to the second position measurement point.” However, in Frederic pages 9 and 10, the feature is disclosed as stated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 105674998 A teaches finding a potential route based on predetermined efficiency to find the predetermined route and a cost table that involves the use of distance.
CN 108780156 A teaches determining distance between 2 location points on the basis of average speed.
JP 2010267000 A teaches determining the cost for each link and deciding on the link that has the smallest cost.
WO 2007119559 A1 teaches finding a minimum path between a starting position to the desired position according to the cost.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664